DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification:
This application is a national stage application claiming priority to PCT/JP2019/010239, now WO2019/177012, filed on March 13, 2019, which claims priority to Japanese Patent Application Serial No. JP2018-046161, filed on March 14, 2018.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, it is unclear how “a reaction-temperature estimation member for estimating a reaction temperature inside the converter” (see claim 1, lines 6-7) is capable of being “disposed between the upstream heat exchanger and the converter and configured to detect a temperature of the gas flowing into the converter” (see claim 2, lines 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatani et al. (JP 11-08760 A).
Claim 1 invokes 112(f) interpretation for “a reaction-temperature estimation member for estimating a reaction temperature inside the converter” (see lines 6-7). A reaction-temperature estimation member will be interpreted as a temperature sensor (see applicant’s specification, paragraph 0042).
Claim 1 invokes 112(f) interpretation for “a flow-rate adjustment member for adjusting a flow rate of the cooling fluid flowing into the upstream heat exchanger based on an estimated value of the reaction-temperature estimation member to control the reaction temperature” (see lines 8-10). A flow-rate adjustment member will be interpreted as a flow-rate adjustment valve (see applicant’s specification, paragraph 0042).
	Regarding claim 1, Tatani et al. discloses gas purification device comprising: a converter (COS converter, 105) packed with a catalyst for hydrolyzing both carbonyl sulfide and hydrogen cyanide; an upstream heat exchanger (103) for heat exchange between a gas to be introduced into the converter and a cooling fluid for cooling the gas (see figure 7 and paragraphs 0010-0018).
	Tatani et al. fails to disclose a temperature sensor and a flow-rate adjustment valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a temperature senor, since it was known in the art that a temperature sensor would be useful in determining the temperature of the gas leaving the COS converter because it is preferable to lower the temperature of the gas leaving the COS converter and entering the desulfurization tower (see Tatani et al. paragraph 0010) (see MPEP 2144.03 (A-E)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a flow-rate adjustment valve, since it was known in the art that a flow-rate adjustment valve would be useful in controlling the performance of the COS converter because the performance of the OCS converter decreases and the temperature of the gas decreases (see Tatani et al. paragraph 0010) (see MPEP 2144.03 (A-E)) resulting in if a concentration of one of carbonyl sulfide or hydrogen cyanide in the gas increases, the flow-rate adjustment member controls the reaction temperature so as to accelerate hydrolysis reaction of the one of carbonyl sulfide or hydrogen cyanide in the gas having the increased concentration.
Regarding claim 7, Tatani et al. discloses a gas purification device wherein the gas to be introduced into the converter is a syngas obtained by gasification of coal (see paragraph 0019)

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Tatani et al. fails to disclose or suggest a gas purification device further comprising: an analysis device disposed upstream of the converter and configured to analyze a concentration of carbonyl sulfide and a concentration of hydrogen cyanide in the gas; and a setting-temperature-range determination unit configured to determine a setting temperature range of the reaction temperature based on an analysis result of the analysis device, wherein the flow-rate adjustment member is configured to adjust the flow rate of the cooling fluid flowing into the upstream heat exchanger such that the estimated value of the reaction-temperature estimation member is within the setting temperature range.
Regarding claim 4, Tatani et al. discloses a gas purification device further comprising: a hydrogen-sulfide removal device (desulfurization tower, 107) configured to remove hydrogen sulfide produced by hydrolysis of carbonyl sulfide from the gas flowing out of the converter (105) to produce a purified gas; and a downstream heat exchanger (106) (see figure 7 and paragraph 0014).
Tatni et al. fails to disclose or suggest a downstream heat exchanger for heat exchange between the gas flowing out of the converter and the purified gas flowing out of the hydrogen-sulfide removal device, wherein the cooling fluid is the purified gas that has exchanged heat with the gas flowing out of the converter in the downstream heat exchanger.
Regarding claim 5, Tatani et al. fails to disclose or suggest a gas purification device further comprising a supply source of steam having a lower temperature than the gas to be introduced into the converter, wherein the cooling fluid is the steam supplied from the supply source.
Claim 6 depends on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774